230 S.W.3d 196 (2006)
In re Herbert Lee BRISCOE, Relator.
No. 14-06-00122-CV.
Court of Appeals of Texas, Houston (14th Dist.).
February 15, 2006.
Herbert Lee Briscoe, Lovelady, pro se.
Panel consists of Justices HUDSON, FOWLER, and SEYMORE.

OPINION
PER CURIAM.
On February 10, 2006, Relator, Herbert Lee Briscoe, filed a petition for writ of mandamus in this Court. See TEX. GOV'T CODE ANN § 22.221 (Vernon 2004); see also TEX.R.APP. P. 52.1. The petition arises from relator's application for writ of habeas corpus filed in the trial court in which his conviction was obtained. See TEX.CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2005). Relator asks this court to grant "this application" and "proper access in filing a subsequent application in this case."
We do not have jurisdiction over relator's request. Courts of appeals have no jurisdiction over post-conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon 2005); Board of Pardons and Paroles ex. rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim.App.1995). Article 11.07 contains no role for the courts of appeals. To complain about any action, or inaction, of the *197 convicting court, the applicant may seek mandamus relief from the Court of Criminal Appeals. See TEX. CONST. art. V, § 5. We have no authority to issue writs of mandamus in criminal law matters pertaining to proceedings under TEX.CODE CRIM. PROC. ANN. art. 11.07. See In re McAfee, 53 S.W.3d 715, 718 (Tex.App.-Houston [1st Dist.] 2001, orig. proceeding).
Accordingly, the petition for writ of mandamus is ordered dismissed.